Citation Nr: 1414450	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, secondary to service connected bilateral knee disorders.
  
2.  Entitlement to service connection for hypertension, secondary to service-connected posttraumatic stress disorder (PTSD) with depression.

3.  Entitlement to service connection for hypothyroidism, to include as due to exposure to Agent Orange.

4.  Entitlement to an effective date earlier than November 12, 2008 for the grant of an increased rating for PTSD.

5.  Entitlement to an increased rating for PTSD with depression, currently rated 50 percent from November 12, 2008 to August 19, 2011.

6.  Entitlement to an increased rating for PTSD, current rated 70 percent from August 20, 2011.

7.  Entitlement to an increased rating for right knee synovitis, currently rated 10 percent.

8.  Entitlement to an initial compensable rating for scars residual to gunshot wound of abdomen, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for a lumbar spine disability secondary to service connected bilateral knee disorders and hypertension secondary to service connected PTSD with depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  Hypothyroidism is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

3.  Hypothyroidism did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to a disease, injury, or event in service, to include presumed Agent Orange exposure.

4.  The Veteran did not perfect his appeal of the August 2006 RO denial of his claim for an increased rating for PTSD with depression and that claim became final and did not remain pending.

5.  The date of the claim for an increased rating for PTSD with depression on appeal was November 12, 2008.

6.  It was not factually ascertainable that the Veteran's psychiatric symptoms worsened within a year prior to the November 12, 2008 claim for an increased rating for PTSD with depression.

7.  The overall level of impairment caused by the symptoms of the Veteran's PTSD with depression has throughout the appeal period most nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

8.  The Veteran's right knee synovitis has not caused range of motion to more nearly approximate flexion limited to 45 degrees or extension limited to 10 degrees, and has not caused ankylosis, recurrent subluxation, lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, or impairment of the tibia and fibula.

9.  The Veteran's scars residual to gunshot wound of the abdomen cover an area of less than 144 square inches and have not been painful or unstable.


CONCLUSIONS OF LAW

1.  Hypothyroidism may not be presumed to be related to the Veteran's Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Hypothyroidism was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria for an effective date earlier than November 12, 2008 for the grant of an increased rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The criteria for a rating of 70 percent, but no higher, for PTSD with depression, have been met from November 12, 2008 to August 19, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

5.  The criteria for a rating higher than 70 percent for PTSD with depression have not been met from August 19, 2011. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, DC 9411.

6.  The criteria for a rating higher than 10 percent for right knee synovitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5020 (2013).

7.  The criteria for an initial compensable rating for scars residual to gunshot wound of the abdomen have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7802 (effective prior to and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the claim for an earlier effective date and for an initial compensable rating, these claims involve disagreement with the effective dates and ratings that have been assigned after entitlement to an increased rating and service connection were granted.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007)

As to the remaining claims decided herein, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008, April 2008, and July 2009 of the information and evidence needed to substantiate and complete his service connection and increased rating claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The July 2009 letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's claim for an increased rating for PTSD in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate these claims, and as warranted by law, affording VA examinations.  For the reasons indicated below, the examinations with regard to the severity of the service connected disabilities were adequate and no examination was required with regard to the claim for entitlement to service connection for hypothyroidism.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The case was most recently adjudicated in November 2012.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims being decided herein are thus ready to be considered on the merits.

Analysis

Service Connection for Hypothyroidism

The Veteran has been diagnosed with hypothyroidism and claims that it is related to his malaria or exposure to Agent Orange.  While service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  As the Veteran is not in receipt service connection for malaria, entitlement to service connection for hypothyroidism secondary to malaria cannot be established pursuant to the language of the regulation and is therefore not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to whether hypothyroidism is due to Agent Orange exposure, the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Hypothyroidism is not on this list.  In his July 2009 substantive appeal (VA Form 9), the Veteran wrote, "I also know that Agent Orange can affect your endocrine system and this and my thyroid is part of the endocrine system."  The Board notes that endocrinopathies are also not on the list of diseases that are presumptively service connected in veterans exposed to Agent Orange.  Consequently, entitlement to service connection for hypothyroidism is not warranted based on the Veteran's presumed exposure to Agent Orange.

The failure of the Veteran to establish entitlement based on the presumption does not necessarily end the Board's discussion.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Board finds, however, that entitlement is not warranted on any other basis, for the following reasons.

Establishing service connection on a direct incurrence basis generally requires competent evidence of three things: (1) a current disability; (2) in-service disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There is no evidence of thyroid complaints, symptoms, treatment, or diagnosis in the STRs, and the endocrine system was normal on the February 1969 Physical Evaluation Board examination.  Moreover, the Veteran's hypothyroidism was not diagnosed until many years after service and none of the treatment records with these diagnoses contain an opinion as to the etiology of the Veteran's hypothyroidism.  In addition, although endocrinopathies are chronic diseases that are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service, the Veteran does not contend, and the evidence does not reflect, that his hypothyroidism or symptoms thereof manifested within the one year presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching the above conclusions, the Board has considered whether the Veteran is entitled to a VA examination as to the etiology of his hypothyroidism.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has met both the current disability and in-service event prongs of the standard.  He has not, however, met the low threshold of showing that the hypothyroidism may be associated with Agent Orange exposure.  

The only evidence in this regard is the Veteran's lay statement that Agent Orange can affect the endocrine system and his thyroid is part of the endocrine system.  Lay witnesses are competent as to certain medical matters.  The Veteran is competent to state that the thyroid is part of the endocrine system, as this appears to the Board to be simply a statement of a matter of basic anatomy.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran did not, however, cite to any authority for his assertion that Agent Orange affects either the endocrine system generally or his endocrine system to the extent that there may be an association between his hypothyroidism and Agent Orange exposure, and there is no such authority in the record before the Board in this case.  The Veteran's statement is therefore the equivalent of a conclusory generalized lay statement suggesting a nexus between a current disability and service, which is insufficient to establish the "may be associated" element. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for hypothyroidism. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Earlier Effective Date and Increased Rating for PTSD

In November 2009, the RO granted an increased rating of 50 percent, but no higher, for the Veteran's PTSD with depression.  The increase was made effective November 12, 2008, the date that the Veteran filed a statement in support of claim (VA Form 21-4138) requesting that he be given a VA examination "for increased compensation for PTSD."  The Veteran filed a timely, November 2009 notice of disagreement with both the rating assigned and the effective date.  He contended that he should have been granted at least a 70 percent rating and that the increased rating should have been effective the date of his prior, August 2006 claim for increase, as that claim had remained pending.

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." Thus, "the plain language of [section] 5110(b)(2)  . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

The Veteran claims, however, that the RO incorrectly used November 12, 2008 as the date of claim instead of the previously filed August 2, 2006 claim.  The evidence reflects that the Veteran filed a claim for an increased rating for PTSD on August 2, 2006, the RO denied the claim in January 2007, the Veteran filed a notice of disagreement (NOD) in January 2007, and the RO issued a March 2008 statement of the case (SOC) continuing the denial of the claim.  In an April 3, 2008 letter, the RO indicated that the SOC was enclosed and that the Veteran had to file a formal appeal to complete his appeal of the denial of this claim.  The RO indicated that it had enclosed a VA Form 9 which he could use to complete his appeal, and that his appeal should address the benefit he wanted, the facts in the SOC with which he disagreed, and the errors that he believed the RO made in applying the law.  The RO also indicated that the Veteran had to file the appeal within 60 days of the date of the letter or within the remaining one year from the date of notification of the denial of the increased rating claim, which was January 17, 2006.  The Veteran thus had until June 3, 2006 to file a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).  The statute and regulation require that a substantive appeal set out specific allegations of error of fact or law related to specific items in the statement of the case, and clearly identify the benefits sough on appeal.  Id. See also Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2010) (substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide, with arguments to be construed liberally by VA).  For the following reasons, the Board finds that the Veteran did not file a timely substantive appeal with regard to the denial of his August 2006 claim for an increased rating for PTSD.

There are multiple lay statements of the Veteran, family members, and fellow service members, as well as VA and private treatment records that are dated or were received by the RO between April and June 2008.  None of these documents, however, contained contentions that the Veteran was entitled to a higher rating for his PTSD or that there was an error of law or fact in the March 2008 SOC.  There is also a June 2008 statement in which the Veteran indicated he was "dropping my appeal for increased compensation for PTSD . . . dated April 3, 2008."  Consequently, the RO was within its discretion to close the case with regard to this claim and it did not remain pending, but, rather, became final.  There is also no document in the claims file between the March 2008 SOC and the November 12, 2008 increased rating claim that indicated an intent by the Veteran to apply for an increased rating for his PTSD.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (listing elements of a claim).  The relevant date of claim for purposes of the increased rating for PTSD in this case is therefore November 12, 2008.  The only remaining issue is whether there was an increase in the Veteran's PTSD that was factually ascertainable within a year prior to November 12, 2008 claim.  For the following reasons, the Board finds that there was none.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities, however, are evaluated under the General Rating Formula for Mental Disorders (general rating formula).  Pursuant to the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

There are VA treatment records dated through October 2007 but none from November 2007.   A May 2008 VA treatment note indicated that the Veteran was seen for PTSD and depression, still had dreams from his war experiences, tended to avoid crowds, and reflected on Vietnam when he walked through the woods.  The Veteran had closed down his store and was tolerating the changes well, was active in veterans groups, and this provided him with satisfaction.  He did not experience hopelessness, worthlessness, or guilt, denied manic and psychotic experiences and panic attacks, concentration was for the most part good, the Veteran had occasional crying spells, and he denied anhedonia, suicidal and homicidal ideation, anxiety and psychotic symptoms.  On examination, the Veteran was quiet with direct eye contact, normal psychomotor activity, fluent and spontaneous speech, euthymic mood, affect congruent to mood with full range, no endorsed auditory or visual hallucinations, suicidal or homicidal ideation, organized thought processes.  He had anger problems and did not like to be in crowds.  The GAF score was 55.

In an April 2009 treatment note, a VA social worker noted that symptoms that affected the Veteran's social and daily functioning were nightmares, flashbacks, anxiety, exaggerated startle response, social withdrawal, isolation, depression, insomnia, panic attacks, irritability, poor concentration, and feelings of powerlessness and hopelessness.  The social worker noted that further training, education, or vocational rehabilitation, "may not significantly improve his chances to return to gainful employment or compete in today's job market," and that the Veteran denied suicidal or homicidal ideation.  The GAF score was indicated as 47, with the past year score being 55.  The impression was chronic and severe PTSD with social and occupational impairment.  There were similar findings by VA social workers in February and September 2010.

On the November 2009 VA examination, symptoms included persistent hallucinations, occasional thought disturbance, chronic sleep impairment, social relationships limited to other Vietnam veterans, speech was clear, affect was normal, mood was depressed, attention was intact, orientation was intact, thought process and content were unremarkable, there was no obsessive, ritualistic behaviors, panic attacks, or homicidal or suicidal thoughts.  Impulse control was good, and the Veteran was able to maintain personal hygiene.  Memory was normal.  The Veteran was not currently employed and there was no report that PTSD caused or contributed to the Veteran's retirement.  The GAF score was 51 and the examiner characterized moderate social and occupational impairment due to PTSD.

On the August 2011 VA examination, the Veteran indicated that his depression and knees had been a cause of his decision to stop working as a self-employed carpenter/furniture maker.  The Veteran indicated that his only social contacts were his PTSD group and his mother.  Symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of mood and motivation, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner indicated that the Veteran's physical and psychiatric disabilities made it unlikely that he could learn a new skill or find a new career, his social deficits made it unlikely that he could work with or under the supervision of another, and sedentary and physically active activities would be impacted sufficiently by these deficits to make successful reentry into the work force unlikely.  The GAF score was 50.

The above evidence reflects that, prior to the Veteran's November 12, 2008 claim, it was not factually ascertainable that an increase in his PTSD had occurred such that a 50 percent rating is warranted prior to the date of his claim.  He did not have symptoms listed in the 70 or 100 percent criteria and his overall impairment caused reduced reliability and productivity and difficulty in establishing and maintaining effective relationships rather than impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  An effective date prior to November 12, 2008 is therefore not warranted on this basis.

As to the increased rating claims, the above evidence reflects that from November 12, 2008, the Veteran has had symptoms listed in the 50, 70, and 100 percent criteria.  With reasonable doubt resolved in favor of the Veteran prior to August 20, 2011, the Board finds that the Veteran's symptoms more nearly approximated the criteria for a 70 percent rating, as his occupational and social functioning were impaired significantly enough to cause an inability to establish and maintain effective relationships.  A 70 percent rating is therefore warranted for PTSD with depression for this time period.

A higher, 100 percent rating is not, however warranted at any time during the appeal period, however.  While there have been symptoms listed in the criteria for  a100 percent rating, in particular hallucinations and impairment in thought process, the overall level of impairment has not more nearly approximated the total social and occupational impairment required for a 100 percent rating.  There was no indication that the PTSD had by itself caused the Veteran's unemployability, and the physical disabilities were repeatedly noted to be significant causes of unemployability.  Moreover, the Veteran had some social functioning throughout the appeal period, in particular his interactions with his veterans group.  The GAF scores were in the high 40s and low 50s.  These are all consistent with a 70 percent rating, as was the August 2011 VA examiner's characterization of the severity of the symptoms.  A higher, 100 percent rating is therefore not warranted for any portion of the appeal period for PTSD with depression.

Right Knee

The Veteran's right knee disability is rated under 38 C.F.R. § 4.71a, DC 5020, applicable to synovitis.  Synovitis is rated on limitation of motion of the affected part, as arthritis, degenerative.  Degenerative arthritis is rated under DC 5003 under the appropriate diagnostic codes for the specific joint involved.  The Diagnostic Codes applicable to limitation of motion of the knees are DCs 5260 and 5261.

Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.

Under DC 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.  VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

January 2007 treatment notes from Coosa Valley Medical Center reflect that range of motion of the right knee was extension 0 degrees to flexion 120 degrees.  On the April 2008 VA examination, range of motion was 0 to 100 degrees, with pain at 90 degrees.  The Veteran could slowly extend to 0 degrees with complaints of spasm and pain at 10 degrees.  On repetitive motion testing, flexion was to 90 degrees and extension was to 0 degrees, with complaints of increasing spasm toward the end.  The Veteran reported a 75 percent reduction during flare-ups.

On the March 2010 VA examination, right knee range of motion was 0 degrees extension to 90 degrees flexion.  There was no objective evidence of pain with active motion, there was objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of motion.  The Veteran indicated that he experienced daily flare-ups with severe pain that limited his motion 100 percent.

The above evidence reflects that the Veteran had no additional limitation of motion on repetitive motion testing but that he reported significant reduction of range of motion (75 percent and 100 percent) during flare-ups, which he indicated on the March 2010 VA examination occurred daily.  The Board finds the repetitive motion testing findings by the trained health care professionals who conducted the April 2008 and March 2010 VA examinations to be of greater probative value in this regard and therefore that the Veteran's flare-ups did not cause additional reduction of extension limited to 10 degrees or flexion limited to 45 degrees such that a compensable rating would be warranted under DCs 5260 or 5261.  A rating higher than 10 percent is therefore not warranted for the Veteran's right knee disability based on limitation of motion.

The Board must also consider whether a separate or higher rating is warranted under any other potentially applicable diagnostic code.  As there was no evidence of ankylosis, a higher rating is not warranted under DC 5258.  As to whether a separate rating is warranted for recurrent subluxation or lateral instability, on the April 2008 VA examination, the Veteran indicated that there was no history of the right knee giving way.  The examiner indicated that there was no excessive laxity and no instability.  On the March 2010 VA examination, there was no joint laxity.  The VA treatment records including those on Virtual VA indicate that the Veteran wears a brace on his right knee.  A March 2010 VA treatment note indicates that he complained of intermittent buckling.  In his July 2009 substantive appeal (VA Form 9), the Veteran indicated that he walked with a cane and his knee "give[s] out."  To the extent that the Veteran claims his cane or brace or buckling or giving way are indicative of recurrent subluxation or lateral instability, the Board finds that the specific findings of no instability and no laxity or excessive laxity by the trained health care professionals who conducted the April 2009 and March 2010 VA examinations are of greater probative value than the lay assertions in this regard.  As the weight of the evidence indicates that there is no recurrent subluxation of lateral instability of the right knee, a separate rating is not warranted under DC 5257.

Higher ratings are also possible for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint under DC 5258 and for impairment of the tibia and fibula.  On the April 2008 VA examination, X-ray impression was of nonspecific soft tissue swelling with no joint effusion.  The March 2010 VA examiner indicated that there was no joint swelling or effusion.  The March 2010 X-rays showed no fractures or dislocation or significant joint effusion, and the soft tissue swelling was unchanged.  A September 2011 MRI report in the Virtual VA records indicated that there was severe chondromalacia patella, moderate medial tibiofemoral compartment cartilage loss, complex tear of the posterior horn and body of the medial meniscus, and moderate chronic patellar tendinosis.  The VA treatment notes also indicate that the Veteran underwent cortisone injections in the knee to relieve the pain.  The above evidence reflects that a higher rating is not warranted under DC 5262 because there is no impairment of the tibia and fibula.  Moreover, while the MRI report of a torn meniscus indicates that there is dislocated semilunar cartilage, and the Veteran has complained of locking and pain, the above evidence reflects that there have not been frequent episodes of locking, pain, and effusion into the joint.  A higher or separate rating is therefore not warranted under DC 5258.

For the foregoing reasons, a schedular rating higher than 10 percent is not warranted for the Veteran's right knee disability.

Scars

In September 2008, the RO granted entitlement to service connection for scar residual to gunshot wound of abdomen, self-inflicted, and assigned a noncompensable rating.  Prior to October 23, 2008, 38 C.F.R. § 4.118, DC 7804 provided that superficial scars painful on examination warranted a 10 percent evaluation.  Higher evaluations were warranted under DC 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion, a 10 percent evaluation was warranted under DC 7802 for scars other than of the face, head, or neck that were superficial and did not cause limited motion if they were in an area or areas greater than 144 square inches, and under DC 7803 for superficial, unstable scars.  Scars could also be rated based on limitation of function of the affected part under DC 7805.

The revised version of DC 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  The revised DC 7801 similarly provides for higher evaluations for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised DC 7802 provides that scars not of the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating if they are in an area or areas of 144 square inches.  The revised DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 are to be considered under an appropriate diagnostic code.

The RO has rated the Veteran's scars under DC 7802 throughout the appeal period.  On the October 2008 VA examination, two trunk scars were noted, on the anterior surface and one on the posterior surface.  The anterior scar measured .5 by 9 centimeters and the posterior scar measured .25 by 4 centimeters.  Neither scar was tender to palpation, adhered to the underlying tissue, resulted in limitation of motion or loss of function, or had underlying tissue damage or skin ulceration of breakdown.  The Veteran did not specifically indicate that his scars were tender or painful.  As the medical and lay evidence reflect that the Veteran's scar does not result in any symptoms warranting a compensable rating under any potentially applicable diagnostic code, an initial compensable rating for scars residual to gunshot wound of abdomen is not warranted under any potentially applicable diagnostic code.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

As to PTSD with depression, the as noted in the cases cited above, the criteria refer to symptoms "such as" those listed as well as the overall level of impairment caused by these symptoms. This language is broad enough to encompass all of the symptoms indicated in the evidence above.  Similarly, the criteria for rating the knee and scars contemplate a broad range of symptoms and the Board's discussion of each potentially applicable diagnostic code addressed the symptomatology of the Veteran's right knee disability and scar residual to gunshot wound of the abdomen.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating is not warranted in this case.

The Board also notes that the Veteran was granted entitlement to a total disability rating based on individual unemployability (TDIU) in February 2012 and did not challenge the effective date assigned for the TDIU.  The Board therefore need not consider whether the issue of entitlement to a TDIU has been raised by the evidence of record, as this benefit has already been granted and cannot be made effective prior to the date assigned by the RO in its February 2012 rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (prohibiting freestanding claims for earlier effective dates).

Conclusion

For the foregoing reasons, the preponderance of the evidence is against the claims that have been denied, and reasonable doubt has been resolved in favor of the Veteran with regard to the claim for an increased rating for PTSD from November 12, 2008 to August 19, 2011.  The benefit of the doubt doctrine is therefore not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypothyroidism, to include as due to exposure to Agent Orange, is denied.

Entitlement to an effective date earlier than November 12, 2008 for the grant of an increased rating for PTSD, is denied.

Entitlement to a rating of 70 percent, but no higher, for PTSD with depression from November 12, 2008 to August 19, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating for PTSD, currently rated 70 percent, is denied. 

Entitlement to an increased rating for right knee synovitis, currently rated 10 percent, is denied.

Entitlement to an initial compensable rating for scars residual to gunshot wound of abdomen is denied.


REMAND

When entitlement to service connection for a disability has been denied and the Veteran raises a claim for service connection for the same disability on a different theory, the subsequent claim must be addressed de novo.  See Harder v. Brown, 5 Vet. App. 183 (1993) (treating a secondary service connection claim as separate and distinct from a direct service connection claim, and reviewing the latter on a de novo basis while treating the former as an application to reopen).  That is the situation in this case with regard to the lumbar spine disability.  Entitlement to service connection was previously denied in August 2003 on a direct incurrence and presumptive theory and again in November 2009 as secondary to in-service gunshot wound and on a presumptive basis.  The Veteran subsequently claimed that his lumbar spine disability was secondary to his service connected right knee disorder.  The RO properly treated this as a new claim and the was afforded an October 2010 VA examination.  The October 2010 VA examiner opined that the back disability was "unlikely to be CAUSED by [the right] knee condition."  This opinion is inadequate for rating purposes, because it did not address the possibility of aggravation and did not address the theory raised by the evidence that the lumbar spine disability was secondary to the Veteran's left knee disorder for which service connection was granted in February 2011.  A remand for a new VA examination is therefore warranted.
 
Similarly, in August 2005, the RO denied entitlement to service connection for high blood pressure, which the Veteran had claimed as secondary to malaria and Agent Orange exposure.  The RO found that there was no evidence that the Veteran's hypertension was related to service, manifested within the one year presumptive period, or was related to Agent Orange exposure and, as malaria was not service connected, the Veteran could not be entitled to service connection for hypertension secondary to malaria.  The Veteran subsequently claimed entitlement to service connection for hypertension as secondary to his service connected PTSD with depression.  The RO again correctly addressed this new theory of entitlement on a de novo basis.  The RO did not, however afford the Veteran a VA examination.

When the evidence indicates that a current disability may be associated with a service connected disease, a VA examination is warranted.  The Veteran has been diagnosed with hypertension.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This determination was based on several medical studies showing that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction, and VA reasoned that, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease, to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  As this evidence indicates that the Veteran's hypertension may be associated with his service connected PTSD with depression, a VA examination is warranted to address this issue.

Accordingly, the claims for entitlement to service connection for lumbar spine disability secondary to service connected knee disorders and entitlement to service connection for hypertension secondary to PTSD with depression are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his lumbar spine disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability is either (a) caused or (b) aggravated (permanently made worse) by his service connected bilateral knee disorders.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  Schedule the Veteran for a VA examination as to the etiology of his hypertension.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is either (a) caused or (b) aggravated (permanently made worse) by his service connected PTSD with depression.
 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  After the above development has been completed, readjudicate the claims for entitlement to service connection for lumbar spine disability secondary to bilateral knee disorders and for hypertension secondary to PTSD with depression.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


